 1    James D. Weakley, Esq. Bar No. 082853
      Brande L. Gustafson, Esq. Bar No. 267130
 2
      Weakley & Arendt
 3    A Professional Corporation
      5200 N. Palm Avenue, Suite 211
 4    Fresno, California 93704
      Telephone: (559) 221-5256
 5    Facsimile: (559) 221-5262
      Jim@walaw-fresno.com
 6    Brande@walaw-fresno.com
 7   Attorneys for Defendants, County of Fresno and Correctional Sergeant Roger Oliver
 8

 9                                 UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   JAMES ROBERT MONTEZ, II, et al. )                    CASE NO. 1:18-cv-01510-AWI-BAM
                                     )
13              Plaintiff,                                STIPULATION AND ORDER TO
                                     )
                                                          MODIFY SCHEDULING ORDER
14              vs.                  )
                                     )
15   FRESNO COUNTY CORRECTIONAL      )
     OFFICER OLIVER; UNKNOWN LAW     )
16
     ENFORCEMENT OFFICERS; COUNTY OF )
                                     )                    Complaint Filed: October 30, 2018
17   FRESNO, CALIFORNIA,                                  Trial Date: September 15, 2020
                                     )
18               Defendants.         )

19           The parties, through their respective counsel, stipulate and jointly request the Court to

20   extend the deadlines for non-expert discovery strictly for the purpose of taking the depositions

21   of Irene Montez, Christina Gonzalez, Valerie Villareal, and Jennifer Montez.

22           Good cause exists for this requested modification as follows:

23           Plaintiff identified Irene Montez, Christina Gonzalez, Valerie Villareal, and Jennifer

24   Montez in his initial disclosures and indicated that all four resided at the same address and they

25   “may testify as to all issues pertaining to liability and damages.” Gustafson Decl., para. 3.

26   During Plaintiff’s deposition on January 20, 2020, it was learned that the only people residing at

27   that address were Plaintiff, Irene Montez (Plaintiff’s mother), and Plaintiff’s father. Gustafson

28   Decl., para. 4. Considering these four individuals are family members of Plaintiff, Defendants

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                      1
 1   requested available dates for the family members’ depositions and inquired whether Plaintiff

 2   would be willing to produce the family members for their deposition. Gustafson Decl., para. 5.

 3   After a couple of days without response, Defendants followed up requesting the current

 4   addresses of Christina Gonzalez, Valerie Villareal, and Jennifer Montez to be able to serve

 5   those witnesses. Gustafson Decl., para. 6. Plaintiff’s counsel is still working on obtaining

 6   those witnesses’ addresses. Gustafson Decl., paras. 7-8.

 7           During these discussions, Defendants also learned that Plaintiff’s counsel would not be

 8   available for these depositions until February 27, 2020 and/or February 28, 2020. Gustafson

 9   Decl., para. 7. This is after the February 21, 2020 non-expert discovery deadline. Despite this

10   fact, the parties are working together to see if Irene Montez, Christina Gonzalez, Valerie

11   Villareal, and Jennifer Montez are also available to give a deposition on February 28, 2020.

12   Gustafson Decl., para. 9.

13           In light of the foregoing good cause, the parties hereby stipulate and jointly request that

14   the Court issue an order modifying the current Scheduling Order extending the non-expert

15   discovery deadline to March 6, 2020 for the sole purpose of deposing Irene Montez, Christina

16   Gonzalez, Valerie Villareal, and Jennifer Montez.

17

18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19   Dated: February 13, 2020                         WEAKLEY & ARENDT
                                                      A Professional Corporation
20

21                                             By:    /s/ Brande L. Gustafson
                                                      James D. Weakley
22                                                    Brande L. Gustafson
                                                      Attorneys for Defendants,
23                                                    County of Fresno and Correctional Sergeant Oliver
24

25   Dated: February 19, 2020                         LAW OFFICE OF KEVIN G. LITTLE
26
                                               By:    /s/ Kevin G. Little (As authorized on 2/19/20)
27                                                    Kevin G. Little
                                                      Attorneys for Plaintiff,
28                                                    James Robert Montez, II

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                        2
 1                                                    ORDER

 2           Having considered the parties’ stipulation, and because the instant modification is for a

 3   limited purpose, the Court GRANTS the parties’ request to modify the Scheduling Order.          IT

 4   IS HEREBY ORDERED that the non-expert discovery deadline is continued to March 6, 2020,

 5   for the sole purpose of taking the depositions of Irene Montez, Christina Gonzalez, Valerie

 6   Villareal, and Jennifer Montez. All other dates remain unchanged. The parties are advised that

 7   no further extensions or modifications of the deadlines in this case will be granted absent a

 8   demonstrated showing of good cause.

 9
     IT IS SO ORDERED.
10

11       Dated:     February 20, 2020                           /s/ Barbara   A. McAuliffe            _
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation & Order to Modify Scheduling Order
     Case No. 1:18-cv-01510-AWI-BAM
                                                        3
